DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving unit, configured to…”, “a sending unit, configured to…” and “a processing unit, configured to…” in claim 11.
Claim 12 recites the limitation “the processing unit is further configured to…”
Claim 14 recites the limitation “the receiving unit is configured to…”.
Claim 18 recites the limitation “a determining unit, configured to…” and “a sending unit, configured to…”.
Claim 20 recites he limitation “the sending unit is configured to…”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watfa et al. (Watfa), U.S. Patent Pub. No. 2017/0195822.
Regarding claims 1 and 11, Watfa discloses a method/apparatus for sending (via transceiver 120/122; 0035; figure 1B) a request of service (WTRU 102 sends an attach request (0068; figure 1F), comprising: receiving (via transceiver 120/122), by a terminal device (WTRU), first access control information from a first network device (an MME, via a base station, informs the WTRU to back off) (0068; figures 1D and 1F); in a connected mode, if the first access control information indicates that access of a first service is barred stopping, by the terminal device, sending (via transceiver 120/122) a request of service of the first service to the first network device (a procedure or technique for applying congestion control may be initiated by a serving node such that the congestion control may be applied to an identified WTRU…in examples wherein the WTRUs may be or may already be in connected mode, the serving node may be configured to send a non-access stratum message to indicate to the WTRUs to back off/stop attempting to access a service) (0080) (see also 0067).
Regarding claims 2 and 12, Watfa discloses the method/apparatus for sending a request of service according to claims 1 and 11, wherein the method further comprises: in the connected mode, if the access of the first service is not barred, sending, by the 
Regarding claims 3 and 13, Watfa discloses the method/apparatus for sending a request of service according to claims 1 and 11, wherein the request of service comprises: a public data network (PDN) connection request, a bearer resource modification request, or a service request (the WTRU attempts to obtain services via a request) (0065).
Regarding claims 4 and 14, Watfa discloses the method/apparatus for sending a request of service according to claims 1 and 11, wherein the receiving, by a terminal device, first access control information from a first network device comprises: receiving, by the terminal device, a system message from the first network device, wherein the system message comprises the first access control information; or receiving, by the terminal device, dedicated signaling from the first network device, wherein the dedicated signaling comprises the first access control information (an MME, via a base station, informs the WTRU to back off) (0068; figures 1D and 1F).
Regarding claims 5 and 18, Watfa discloses a method for sending a request of service (via transceiver 120/122; figures 1B and 1F), comprising: determining first access control information (an MME, via a base station, determines whether a WTRU is part of a blocked group and the WTRU is part of blocked group, informing the WTRU to 
Regarding claims 6 and 19, Watfa discloses the method/apparatus for sending a request of service according to claim 5, wherein the request of service comprises: a public data network (PDN) connection request, a bearer resource modification request, or a service request (the WTRU attempts to obtain services via a request) (0065).
Regarding claims 7 and 20, Watfa discloses the method/apparatus for sending a request of service according to claims 5 and 18, wherein the sending the first access control information comprises: broadcasting a system message, wherein the system message comprises the first access control information; or sending dedicated signaling, wherein the dedicated signaling comprises the first access control information (0068, 0072).
Regarding claims 8 and 15, Watfa discloses the method for sending a request of service according to claims 5 and 11, wherein the first access control information comprises at least one of the following information: enabling indication information, a type of a service allowed to be initiated, a type of a service barred from being initiated, a type of a terminal device allowed to initiate a service, a type of a terminal device barred indication information for enabling an access control strategy; and the enabling indication information is used to indicate whether the terminal device needs to determine, based on the first access control information, whether the access of the first service is barred (the WTRU is informed of service unavailability and access to the network is rejected, further, an access control strategy such as congestion control is indicated (0072, 0080). 
Regarding claim 10, Watfa discloses the method for sending a request of service according to claim 5, wherein the method further comprises: receiving second access control information from a second network device, wherein the second access control information is used to control the request of service of the terminal device in the connected mode; and the determining first access control information comprises: determining the first access control information based on the second access control information (reads on the subsequent request that is sent to terminate a previously applied BO/back-off timer for a WTRU wherein the request indicates to the WTRU to resume service since the congestion may have been lifted (0085). 
Regarding claim 17, Watfa discloses the apparatus for sending a request of service according to claim 11, wherein the apparatus comprises an inherent access (AS) stratum and a non-access (NAS) stratum; the AS stratum is inherently configured to receive the first access control information from the first network device; the AS stratum sends the first access control information to the NAS stratum; and the NAS stratum determines, based on the first access control information, whether the access of the first service is barred (the WTRU receives a NAS message to indicate to tell the WTRU to back off attempting to access a service) (0080); and in the connected mode, if .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watfa in view of Ahmad et al. (Ahmad), U.S. Patent Pub. No. 2018/0027479.
Regarding claims 9 and 16, Watfa discloses the method/apparatus for sending a request of service according to claims 8 and 15 as described above. Watfa, however, fails to specifically disclose, wherein the access control strategy comprises at least one of the following: an access class barring ACB (Access Class Barring) strategy; a 
Ahmad discloses these limitations (0002-0004, 0042, 0045).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Watfa with the specific access control strategies since such strategies are well known in the art. Such modifications would be a design choice and would require routine skill in the art to implement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TEMICA M BEAMER/Primary Examiner, Art Unit 2646